Title: To Thomas Jefferson from Edward Johnston, 21 May 1805
From: Johnston, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Norfolk, May 21st. 1805
                  
                  Under cover hereof you will please recieve Bill Lading for three hhds. of Bacon Hams, which I now forward to you at the request of Mr. George Jefferson of Richmond.—Wishing them safe to hand, I remain Sir with sincere respect Your Obed. Servt.
                  
                     Edwd. Johnston 
                     
                  
               